Sup. Ct. Wash. [Certiorari granted, 414 U. S. 1038.] Motions of Anti-Defamation League of the B’nai B’rith and National Council of Jewish Women et al. for leave to participate in oral argument as amici curiae denied. Motions of Equal Employment Opportunity Commission, Chamber of Commerce of the United States, and American Bar Assn, for leave to file briefs as amici curiae granted. Motion of International Association of Official Human Rights Agencies for leave to adopt the amicus curiae brief of the State of Ohio denied.